Citation Nr: 1714788	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-29 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for polyneuropathy of the bilateral upper and lower extremities, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 28, 1969 to December 26, 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  The matter was previously remanded in January 2015 for further development. 

Since the Agency of Original Jurisdiction (AOJ) last considered the appeal, additional evidence has been added to the record.  The Veteran waived initial AOJ review of      the evidence in June 2016.  As such, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDING OF FACT

Competent and probative evidence demonstrates that the Veteran's polyneuropathy of the bilateral upper and lower extremities did not become manifest until many years after discharge from service and is not shown to be etiologically related to service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for polyneuropathy of    the bilateral upper and lower extremities have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the duty to assist has been satisfied.  The Veteran's service treatment records, post service treatment records, service personnel records, and VA examination report are of record, as is a transcript of the Veteran's Board hearing.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board further notes that actions requested in the prior remand have been undertaken.  In this regard, the Veteran was asked to identify details regarding the ship he was serving aboard in the Republic of Vietnam and requests for verification of such exposure were made.  Additionally, service personnel records were obtained, the Veteran was afforded a VA examination, and an opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes      that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an organic diseases of the nervous system (such as polyneuropathy), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran may be entitled to a presumption of service connection based on exposure to herbicides during the Vietnam Era if he is diagnosed with early-onset peripheral neuropathy manifested within one year following last exposure to herbicides.            38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations        
if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his currently diagnosed polyneuropathy of the bilateral upper and lower extremities is related to herbicide exposure in service.  He claims that the ship(s) he served on were exposed to herbicides prior to his service and that residual herbicides remained.  Additionally, he has testified that the USS Lofberg served in the waterways of Vietnam and docked close to the shores of Vietnam because it bombarded the shore.  He further asserts exposure from drinking, swimming, and being drenched in the ocean water during his service, to include while he participated in a 24 hours search and rescue mission for a downed pilot     off of the coast of Vietnam.  However, per the Informal Hearing Presentation,        the Veteran clarified that he did not set foot in Vietnam or travel up any inland waterways.  

The medical evidence of record reflects that the Veteran has been diagnosed     with idiopathic polyneuropathy of the upper and lower extremities. Accordingly, the first element of service connection, a current disability, is met. Thus, the remaining question in this case becomes whether such condition is related to service.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

In this case, there is no corroborative evidence that the Veteran was exposed to herbicides.  The Veteran has stated his personal belief that he was exposed to herbicides from drinking, swimming, and being drenched in the ocean water    during his service.  However, the Veteran conceded that he did not set foot in Vietnam or travel up any inland waterways.  Moreover, while the USS Lofberg operated on Song Nha Be River during February 18-21 and April 14-15, 1969,    and on Song Cua Dai River during April 10-12, 1969, such dates were prior to the Veteran's service.  The Veteran also alleged that he was exposed when he helped    to decommission the USS Lofberg during the period September through December 1970, which involved the breakdown of all ship's compartments and outer riggings.

As the Veteran did not set foot in Vietnam or travel on inland waterways, presumed exposure to herbicides is not warranted, and there is no probative evidence establishing he was actually exposed to herbicides during his service.  While the Veteran alleges such exposure, there is no indication he has any specialized training such that he is competent to identify residual herbicides on ships, in ocean water, or in drinking   water. A Personnel Information and Exchange System (PIES) request for verification of the Veteran's herbicide exposure in 2010 indicated that no such exposure could be confirmed.  Likewise, JSRRC was unable to verify the claimed exposure.  In summary, there is no competent and probative evidence indicating that the Veteran was actually exposed to herbicides during his military service. 

Regardless, while early onset peripheral neuropathy is a condition recognized          by VA as associated with exposure to herbicides, to warrant consideration of the presumption of service connection set forth in 38 C.F.R. § 3.309(e), such disability must have been manifest to a compensable degree within one year following the date of last exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(ii).  The Veteran does not contend and the evidence does not suggest that his polyneuropathy manifested during the year following exposure.  Indeed, the Veteran asserts that his initial symptoms associated with his peripheral neuropathy began in 1985, at least 15 years after service.  Accordingly, regardless of whether the Veteran was actually exposed to herbicides, service connection on a presumptive basis as due to herbicide exposure is not warranted. Likewise, as the Veteran's polyneuropathy   did not manifest within a year following his discharge from service in December 1970, presumptive service connection as a chronic disease pursuant to 38 C.F.R.      § 3.309(a) is also not warranted.

Turning to the question of whether service connection is warranted on a direct  basis, service treatment records show no indication of peripheral neuropathies 
of the extremities in service.  Further, per the Veteran's August 1967 enlistment examination and April 1969 annual examination, the vascular system, upper extremities, lower extremities, skin, and neurological evaluation were normal. Service treatment records do reveal that in July 1969 the Veteran complained of       a rash on his hands, but no assessment was provided and the treatment plan was unintelligible. Additionally, in February 1970, a dermatology consult documents a history of petechial type rash on the lower legs and ankles of two months duration.  Complete blood count platelets were annotated as normal and the examiner postulated that this may have been vasculitis of the Schamberg type. There was      no evidence of recurrence of that condition in the Veteran's service treatment records.  The Veteran complained of a rash on both of his lower legs in April   1970; the impression was lichen planus and was treated with topical steroids.          The December 1970 separation examination noted that the skin, lower and          upper extremities, and neurological system were normal.  

As there is no competent evidence of polyneuropathy in service or within the one year period following discharge from service, competent evidence linking the current condition to service is needed to establish service connection.

In an October 2008 private treatment consultation note the physician reported the clinical diagnosis as a several year history of slowly progressive paresthesias as the Veteran reported that "feels like they are swollen all the time especially at night," of the toes and balls of both feet. The Veteran was without notable pain and otherwise healthy, though he does notice in the morning the hands may be a little stiff and it is difficult for him to perform fine movements, such as writing.  There was no known family history of a neuropathy or similar problems with the feet.  A brief neurologic examination was conducted.  The impression was that the left lower and limited right lower and left upper extremity study reveals findings most consistent with a very chronic, generalized but predominantly very distal sensory-motor polyneuropathy which is predominantly of the axonal loss type (i.e., a distal axonal neuropathy) although he could not rule out a mild element of demyelination.  Further, the physician stated, the clinical and EMG findings best fit hereditary sensory-motor polyneuropathy of the Charcot-Marie-Tooth type II variety (versus X-linked type)   and a definitive diagnosis would best be made by examining family members (clinically and/or by EMG). 

A February 2009 private MRI study of the lumbar spine for the purposes of peripheral neuropathy revealed mild disc bulge at L4-5 without significant central or foraminal narrowing and at L5-S1 with mild right neural foraminal narrowing.     A March 2009 private treatment encounter note describes the Veteran's symptom onset of approximately 15 years prior to the encounter and follow-up notes in April 2009 annotate peripheral polyneuropathy of uncertain etiology with a suspicion      of ulnar neuropathy.  In May 2009, the Veteran complained of bilateral hand numbness and neck pain.  The electrodiagnostic and clinical impression revealed the findings consistent with chronic axonal sensory motor peripheral neuropathy and right C5-6 radiculopathy.  Subsequently, private treatment records reveal that the Veteran has consistently sought treatment for his peripheral neuropathy. 

In May 2016, the Veteran underwent VA examination in connection with his claim.  The Veteran reported he first noticed these symptoms in 1985 with infrequency and mild.  He sought medical care in 1997 for evaluation of tingling and numbness in his feet, and progressive symptoms since then.  He stated that his symptoms began in his left foot in 1988.  The Veteran reported his current symptoms as numbness    on both lower extremities to the whole left foot and at the lower lateral left leg and the whole right foot and lower right leg to the knee.  He suffers from intermittent numbness at the index finger and thumb of the right hand once monthly lasting up to three hours since 2008 and also reported daily incoordination of the right hand affecting his handwriting.  Additionally, he reported numbness at the ring and little finger of the left hand twice monthly lasting up to 2 hours which started about four years ago and he has also noticed decreased grip strength in both hands.  The Veteran stated that he has seen multiple neurologists over the years and all have diagnosed "idiopathic neuropathy".  

The VA examiner opined that the Veteran's polyneuropathy of the bilateral upper and lower extremities was less likely than not incurred in or caused by his service because the Veteran's peripheral neuropathy condition is most consistent with that of an idiopathic polyneuropathy.  He further explained that in about one quarter of all patients with neuropathy, an identifiable cause cannot be found despite extensive and diagnostic evaluation.  Further, he stated, most cases of idiopathic neuropathy occur in the fifth and sixth decades of life, as is the case with this Veteran.  As a result, the examiner concluded that the Veteran's idiopathic polyneuropathy condition is neither incurred during nor caused by an event or injury during his military service.

Further, the May 2016 examiner opined that the Veteran's polyneuropathy was less likely than not incurred in or caused by the petechial rash he sought treatment for in service because there is no medically known correlation between remote petechial rash of any type and decades later development of polyneuropathy of any type. The examiner noted that the Veteran did have a petechial rash at the bilateral lower extremities in 1970 of about 3 months duration; however, there was no evidence     of chronicity of this rash beyond that 3 months. In the service treatment records the treating physician postulated that this may be a case of "vasculitis of the Schamberg type" [capillaritis]; however, no further follow-up was done and the physician noted normal complete blood count and normal platelets.  The 2016 examiner noted that the Veteran's December 1970 separation physical noted a normal vascular, skin, lower extremities, and neurologic examinations.  The examiner concluded that reasonable direct or secondary nexuses cannot be made in this case.

The Board finds the 2016 VA examiner's opinion to be highly probative. The VA examiner's opinion was based upon an in-person examination of the Veteran, review of the medical records, and was supported by adequate rationale with consideration of medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). There is no competent medical opinion of record to the contrary.

While the Veteran asserts that his polyneuropathy of the bilateral upper and lower extremities is related to his service, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his polyneuropathy is not capable of lay observation, and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the etiology of polyneuropathy is not competent medical evidence.  The Board finds the opinion of the VA examiner to   be significantly more probative than the Veteran's lay assertions. 

Moreover, although the Veteran submitted buddy statements from his brother 
and a friend, those statements merely address the symptomatology the Veteran experienced years after service.  The statements do not indicate the onset of the Veteran's symptoms was during service or otherwise suggest a link to service. 

In summary, the preponderance of the probative evidence is against a finding that the Veteran's polyneuropathy of the bilateral upper and lower extremities was present in service or for many years thereafter, or that it was otherwise etiologically related to service.  Thus, the preponderance of the evidence is against the claim, and service connection must be denied.

In reaching the above conclusion, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for polyneuropathy of the bilateral upper and lower extremities is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


